DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9-12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Viswanathan et al US 2017/0068393 in view of Krah US 8018579 and Yamamoto et al US 2016/0105653. 
Regarding claim 1, Viswanathan teaches an electronic device (the 100 of Fig. 1 performing the method of Fig. 9) comprising:
an optical module (162/164) configured to radiate light (IR pulses from 164, See [0016]) to an object (131 in Fig. 1) and detect a distance between the object (at 930 in Fig. 9, See [0063]) and the electronic device by using light reflected from the object (See [0063]) the optical module comprising one or more light sources (162 and 164), a light path change element (114) configured to change a path of light from the one or more light sources (by reflecting off 116, [0016]) and to deliver the light to the object (131, See Fig. 1), a distance detection sensor (180 and 170) configured to receive light reflected from the object (See Fig. 1) and to detect the distance to the object (See [0063]) from the electronic device based on the reflected light (See [0063]), and a rotation element (154) configured to rotate the light path change element (116, by controlling the angular motion of 116  to provide a raster scan, 154 will rotate 116, See [0016] and Fig. 1, 126]), and  
a processor (178/176/172/170 comprising IR pulse control and gesture recognition circuit, See [0036]) configured to
control the optical module (162/164, See [0038]) to detect the distance (by TOF detection circuit 170, See [0031]),
determine touch information and/or gesture information of the object based on the detected distance (touch information, See [0031]).

However, Krah in Column 11, Lines 48-57 and Fig. 7 and teaches wherein a processor (720) is configured to receive, via a communication interface (interface connected to 724), a signal indicating that an application is executed in an external device (726, application sending display information), from the external device (726). This is taught by Krah in order to receive display information personal music players or PDAs (See Column 11, Lines 48-57). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Viswanathan with the configuration taught in Krah. The motivation would be to receive display information personal music players or PDAs.
Viswanathan and Krah do not explicitly disclose wherein the processor is configured adjust a control factor for controlling the optical module based on a type of an the application being executed in the external device the control factor comprising at least one of a strength of the one or more light sources and a rotation speed of the rotation element.
Yamamoto in [0060]-[0062] teaches wherein a processor (3 in Fig. 3) is configured to adjust a control factor (detection area, [0060]) for controlling the optical module (laser) based on a type of an the application being executed in the external device (2 and 5 in Fig. 3, corresponding to a laser application, See [0062]), the control factor comprising at least one of a strength of the one or more light sources (strength, as in intensity, Se [0062]), and a rotation speed of the rotation element. This is taught by Yamamoto in order to improve detection sensitivity (See [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in See [0060]).
Regarding claim 2, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 1. Furthermore, Viswanathan teaches wherein the processor (178/176/172/170 comprising IR pulse control and gesture recognition circuit, See [0036]) is further configured to determine one or more interaction points (various points in the field of view, See [0032]) based on the detected distance (See [0031]-[0032], corresponding to various points in the field of view). 
Regarding claim 3, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 2. Furthermore, Viswanathan teaches wherein the processor (178/176/172/170 comprising IR pulse control and gesture recognition circuit, See [0036]) is further configured to determine the one or more interaction points (various points in the field of view, See [0032]) based on an interaction group determined based on the detected distance (the detected distance at 940 in Fig. 9, [0064], whether a touch occurs at projection surface), an interaction type of the determined interaction group, or an interaction type determined based on the detected distance. 
Regarding claim 6, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 1. Viswanathan does not explicitly disclose wherein the processor is further configured to obtain the environment information from at least one of a user input, an image-obtaining sensor, a surrounding environment detection sensor, and information detected by the optical module. 
However. Yamamoto in [0062] teaches wherein the processor is further configured to obtain the environment information (luminance associated with the user and environment corresponding to reflectance of a user’s hand, [0060] and [0060]) from at least one of a user input, an image-obtaining sensor, a surrounding environment detection sensor (a surrounding environment sensor sensing the luminance in the test mode, [0062]), and information detected by the optical module. This is taught by Yamamoto in order to improve detection sensitivity (See [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Viswanathan with the configuration taught in Yamamoto. The motivation would be to improve detection sensitivity (See [0060]).
Regarding claim 9, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 1. Furthermore Viswanathan in Fig. 1 teaches wherein the one or more light sources (in 100 of Fig. 1) are integrated in one piece with the distance detection sensor or the light path change element (corresponding to the integrated unit 100 of Fig. 1). 
Regarding claim 10, the method thereof is met by Viswanathan, Krah, and Yamamoto as applied to claim 1. 
Regarding claim 11, the method thereof is met by Viswanathan, Krah, and Yamamoto as applied to claim 2. 
Regarding claim 12, the method thereof is met by Viswanathan, Krah, and Yamamoto as applied to claim 3. 
Regarding claim 15, the method thereof is met by Viswanathan, Krah, and Yamamoto as applied to claim 6. 
Regarding claim 16, the method thereof is met by Viswanathan as applied to claim 9. 
1120) recording medium storing a program (See [0063]) that executes an operation method of an electronic device (Id.). Furthermore, the claimed method thereof is met by Viswanathan, Krah, and Yamamoto as applied to claim 1. 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, and Krah and Yamamoto as applied to claims 3 and 12 respectively above, and further in view of Viswanathan et al US 2013/0100075 (referred as 075’). 
Regarding claim 4, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 3. Viswanathan does not explicitly disclose wherein the processor is further configured to determine a main interaction point associated with the one or more interaction points based on at least one of a direction in and a speed at which the one or more interaction points move. 
However, 075’ in Figs. 3 and 9 (specifically, the system of Fig. 3 performing the process of Fig. 9) teaches wherein the processor (322/132 in Fig. 3) is further configured to determine a main interaction point (corresponding to a  positional info of an input source that is passed at 926, See [0041]) associated with the one or more interaction points (positional info of each input source, note that this is processed at 918 in Fig. 9)based on at least one of a direction in and a speed at which the one or more interaction points move (based on whether a speed meets a threshold, at 922 in Fig. 9, See [0041]). This is taught by 075’ in order to receive multiple inputs and improve detection sensitivity of multiple inputs (See [0001]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Viswanathan with the configuration taught in 075’. The motivation would be to receive multiple inputs and to improve detection sensitivity of multiple input sources.
. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Yamamoto, and Krah as applied to claim 1, and further in view of Yamada US 2009/0262098.
Regarding claim 8, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 1. Viswanathan, Krah, and Yamamoto do not explicitly disclose wherein the rotation element comprises at least one of a rotation support configured to rotate the light path change element in a transverse direction or a tilt support configured to rotate the light path change element in a direction that is different from the transverse direction. 
However, Yamada in Fig. 4 teaches wherein the rotation element (13) comprises at least one of a rotation support (13B) configured to rotate the light path change element (13A) in a transverse direction (the rotation direction in respect to the support 132B) or a tilt support configured to rotate the light path change element in a direction that is different from the transverse direction. This is taught by Yamada in order to control the angular displacement of the light change path element along a desired rotational direction. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Viswanathan, Krah, and Yamamoto with the configuration taught in Yamada. The motivation would be to control the angular displacement of the light change path element along a desired rotational direction.
Regarding claim 17, the method thereof is taught by Viswanathan, Yamamoto, and Yamada as applied to claim 8. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Krah, and Yamamoto as applied to claims 1 and 10 respectively above, and further in view of Rothkopf et al US 2013/0257582. 
Regarding claim 19, Viswanathan, Krah, and Yamamoto teach the electronic device of claim 1. Viswanathan, Krah, and Yamamoto do not explicitly disclose wherein the processor is further configured to stop rotation of the rotation element when the electronic device is determined to be dropped.
However, Rothkopf in [0132] and Figs. 1 and 20 teaches wherein the processor (124 in Fig. 3) is further configured to stop rotation of the rotation element  (motor, [0124]) when the electronic device is determined to be dropped (See [0124]). This is taught by Rothkopf in order to protect components of the device. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Viswanathan, Krah, and Yamamoto with the configuration taught in Rothkopf. The motivation would be in to protect components of the device. 
Regarding claim 20, Viswanathan, Krah, and Yamamoto teach the method of claim 10. Furthermore, Vishwanathan teaches wherein the optical module comprising one or more light sources (162 and 164), a light path change element (114) configured to change a path of light from the one or more light sources (by reflecting off 116, [0016]) and to deliver the light to the object (131, See Fig. 1), a distance detection sensor (180 and 170) configured to receive light reflected from the object (See Fig. 1) and to detect the distance to the object (See [0063]) from the electronic device based on the reflected light (See [0063]), and a rotation element (154) configured to rotate the light path change element (116, by controlling the angular motion of 116  to provide a raster scan, 154 will rotate 116, See [0016] and Fig. 1, 126])


However, Rothkopf in [0132] and Figs. 1 and 20 teaches stopping rotation of the rotation element  (motor, [0124]) when the electronic device is determined to be dropped (See [0124]). This is taught by Rothkopf in order to protect components of the device. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method taught in Viswanathan, Krah, and Yamamoto with the step taught in Rothkopf. The motivation would be in to protect components of the device. 


Response to Arguments

 Applicant' s arguments, see pg. 8-13, filed 11/11/20, with respect to the amendments has been  fully considered but are moot in view of newly cited art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am- 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621